Citation Nr: 1623126	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  14-20 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for major depressive disorder (claimed as mental disorder and/or sleeping disorder). 


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In November 2015, the Veteran testified via a videoconference hearing before the undersigned.  A transcript is associated with the claims file.

The issues of entitlement to service connection for carpal tunnel syndrome and the waiver of recovery of an overpayment were raised by the Veteran at the November 2015 Board hearing.  See Transcript at 11.  He has not filed a claim or intent to file a claim as required by VA regulations.  38 C.F.R. § 3.155 (2015).  The Board does not have jurisdiction over these issues, and they are referred to the Agency of Original Jurisdiction (AOJ) for action deemed appropriate.  See, e.g. 38 C.F.R. Parts 3, 19, and 20 (2015) (revised regulations concerning the filing of claims)).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At a January 2013 VA examination for mental disorders, the Veteran was diagnosed as having major depressive disorder due to a post-service back injury that led to unemployment and divorce.  The examiner did not review the claims file; therefore, he was unaware that in service the Veteran was reported as being "very nervous" and exhibiting "impulsive and bizarre behavior."  Accordingly, a new VA examination is needed.  

At his November 2015 Board hearing, the Veteran testified that he became depressed in service, which lead to drug use.  March and July 1975 service treatment records show he was enrolled in the Baumholder, Germany "CDAAC" rehabilitation program.  Records of this treatment are not in claims file.  VA has a duty to obtain relevant service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

March 2010 and November 2011 VA treatment records show the Veteran reported being treated privately for depression from about 2000 to March 2010 in Puerto Rico.  VA also has a duty to seek these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).  

The Veteran reported at his January 2013 VA examination that he received disability benefits from the Social Security Administration (SSA) related to a back injury and a psychiatric diagnosis.  At his November 2015 Board hearing, he testified that he had received SSA disability benefits due nerves, depression, and anxiety, but that SSA benefits are due to his age now.  See Transcript at 8.  An April 2013 SSA Inquiry shows a disability onset date of September 1999.  Although the SSA responded in April 2013 that the Veteran did not file for disability benefits, another attempt should be made to obtain the SSA records.  38 C.F.R. § 3.159(c)(2); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000).

All relevant ongoing VA medical records also should be requested on remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain all records of private treatment for any mental health disorder, including treatment he received from about 2000 to March 2010 in Puerto Rico.  Tell the Veteran that he may obtain and submit the records himself.

2.  Obtain the Veteran's VA treatment records for the period since June 13, 2013 from the West Haven VA Medical Center.  

3.  Request all drug rehabilitation and/or mental health records that may have been maintained separately from the Veteran's other service treatment records from the National Personnel Records Center (NPRC) or other appropriate record repository.  

4.  Make another attempt to obtain all of the Veteran's SSA disability records, including decisions and any medical records considered in those decisions.  Inform the SSA of an April 2013 SSA Inquiry that shows a disability onset date of September 1999.  

5.  If efforts to obtain any identified records are unsuccessful, the Veteran must be informed of the missing records, the efforts made to obtain them, and of further actions that will be taken.

6.  After the above development has been completed, schedule the Veteran for a VA examination to determine whether any depressive, mental, or sleep disability present at any time since August 2011 is related to his military service.  

The examination report must include a notation that the claims file was reviewed.  All indicated tests and studies should be accomplished.

The examiner should address the following:

(a) For any psychiatric or sleep disability present at any time since August 2011, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability began in service, or is otherwise caused or aggravated by a disease or injury in service.  

(b) For any psychosis present at any time since August 2011, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability began in service or within one year of the Veteran's discharge from service, or is otherwise caused or aggravated by a disease or injury in service.  For VA purposes the term "psychosis" means the following disorders:  Brief Psychotic Disorder; Delusional Disorder; Psychotic Disorder Due to Another Medical Condition; Other Specified Schizophrenia Spectrum and Other Psychotic Disorder; Schizoaffective Disorder; Schizophrenia; Schizophreniform Disorder; and Substance/Medication-Induced Psychotic Disorder.  It is noted that a June 2012 VA treatment record shows that the Veteran reported being diagnosed with schizophrenia in Puerto Rico due to auditory hallucinations; however, the physician questioned whether the diagnosis was perhaps major depressive disorder with psychotic symptoms.

In rendering the above opinions, the examiner should consider a March 1975 service treatment record that shows the Veteran was "very nervous and very concerned about home situation," and displayed "impulsive and bizarre behavior," such as striking an officer without provocation, throwing tantrums, and bearing his tracked arms before an inspection team.  In addition, he testified at his November 2015 Board hearing that he could not take being yelled at in basic training and hated the service.  He was depressed, which lead to drug use.  See Transcript at 3-4.

All opinions must be supported with reasons for the conclusions reached.  

The examiner should opine whether the Veteran's reports, if accepted, and in combination with other evidence of record, would be sufficient to establish a link between any currently diagnosed depressive, mental, or sleep disability and his military service; and whether there is any medical reason for rejecting his reports.  The absence of supporting medical records would not be sufficient reason, by itself, for rejecting the Veteran's reports; unless, the existence of such records would be medically expected.

If an opinion cannot be provided without resorting to speculation, the examiner must state whether the inability is due to the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or there is additional evidence, which if obtained, would permit the needed opinion to be provided.

6.  If any benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then, return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




